DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, wherein each fin is helically curved with respect to the flow of the fluid, as recited in claims 7, 14, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8, 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites subject matter that is already found in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, 5-8, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Straitz (US 4003693 A).
Regarding claim 1, Straitz discloses a fluid flow fitting comprising: 
a. a tubular (10, Fig. 1) comprising a void therethrough allowing flow of a fluid;  
5b. a plurality of fins (28) extending inward from an inner wall of the tubular, wherein a portion of each fin is at least partially transverse to the flow of the fluid; and 
c. an outlet cap (43) having an outlet hole centered thereon; and 
d) an inlet cap (41) opposite the outlet cap having at least one inlet hole, wherein the at least one inlet hole is radially offset from a center of the inlet cap (see Fig. 2 showing three inlet holes separated by dividers 42); and
wherein the fluid flow fitting is displaceable (i.e., capable of being displaced) in the direction of fluid flow, or opposite the direction of fluid flow (the fluid fitting is capable of being displaced in any direction, as long as it is not attached to the floor)

Regarding claim 2, Straitz discloses wherein the inlet cap comprises a plurality of inlet holes, wherein each inlet hole is radially offset from a center of the inlet cap.
Regarding claim 5, Straitz discloses an ignition source (34, Fig. 1) proximate (i.e., near) and external to the outlet cap.  
Regarding claim 6, Straitz discloses an ignition source (34, Fig. 1) proximate the inlet cap.  
15 	Regarding claim 7, Straitz discloses wherein each fin is helically curved with respect to the flow of the fluid (Fig. 5). 
Regarding claim 8, modified Straitz discloses wherein the fluid flow fitting is displaceable in the direction of fluid flow, or opposite the direction of fluid flow.  
Regarding claim 14, modified Straitz discloses (see rejection of claim 1 for citations unless otherwise noted) a fluid flow fitting comprising: a) a tubular comprising a void therethrough allowing flow of a fluid; b) a plurality of fins extending inward from an inner wall of the tubular, wherein a portion of each fin is at least partially transverse to the flow of the fluid, and further wherein each fin is helically curved with respect to the flow of the fluid (see Figs. 4, 5 of Straitz); and c) an outlet cap having an outlet hole centered thereon; and d) an inlet cap opposite the outlet cap having at least one inlet hole, wherein each inlet hole is radially offset from a center of the inlet cap; and wherein the fluid flow fitting is displaceable in the direction of fluid flow, or opposite the direction of fluid flow

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 9, 10-13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straitz (US 4003693 A) in view of Chambers (US 20200309368 A1).
Regarding claims 4, 10, Straitz fails to disclose a guide hole, a guide rod, and a stop.  However, Chambers teaches a flare tip assembly comprising a displaceable cone (abstract) (analogous to the tip assembly 15+21+28 of Straitz), a guide hole (holes through elements 105, 119; see Fig. 4), a guide rod (108, Fig. 4A), and a stop (120, Fig. 4).  Chambers teaches these elements as part of its high flow and pressure compensator (see abstract)
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Straitz to comprise the high flow and pressure compensator of Chambers, including the guide hole, guide rod, and stop, so that the tip assembly of Straitz is displaceable during high flow and pressure operation.  The result is increased operational flexibility of the flare stack/tip.  
Regarding claims 9, 12, 17, modified Straitz discloses a bias, wherein the fluid flow fitting is biased in 20a direction parallel to fluid flow (the spring is part of the high flow and pressure compensator of Chambers, see abstract of Chambers).  
Regarding claims 11, 13, Straitz fails to disclose a bonnet covering the fluid flow fitting.  However, Chambers teaches a bonnet (114, Fig. 1) covering the fluid flow fitting.  The purpose is to help stabilize the flame and to induce more efficient mixing (para. 32).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Straitz to include a bonnet covering the fluid flow fitting to help stabilize the flame and to induce more efficient mixing.


Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered.
Applicant states that there are differences between the present fluid flow fitting and the fluid flow fitting of Straitz. The Examiner acknowledges the differences but respectfully disagrees that the claims can distinguish the differences.   The Examiner invites the Applicant to amend the claims to further distinguish the present device from Straitz’s device.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762